DETAILED ACTION
This action is responsive to the communications filed on 3/29/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 3/29/2021, with respect to the previous art rejections as well as the previous rejections under 35 U.S.C. 112(b) have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1, the present invention is directed to an apparatus for transmitting a radio frequency (RF) broadcast signal, the apparatus comprising: a frequency/timing decision unit for determining a center frequency to which a frequency offset is applied using a carrier offset, is the carrier offset identified by a carrier offset field of a received timing and management packet that was transmitted through a Studio-to-Transmitter Link (STL); and an RF signal generation unit for generating the RF broadcast signal to be transmitted, which corresponds to the center frequency.
	With respect to independent claims 10 and 17, the present invention is directed to a (broadcast) gateway apparatus and signaling-method thereof including generating structure data for signaling a carrier offset to transmitters in a transmitter group for 
	With regards to independent claims 1, 10, and 17; the closest prior art of record, Kim et al. (US 2015/0215193: previously cited), shows a similar method and apparatus/device as the claimed invention.  The merits of Kim et al. reference were previously addressed in the FAOMs mailed on 1/4/2021 (which are incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to the Kim et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) limitations added to the independent claims (in the context of the entire scope stated by each of the independent claims) as filed by Applicant on 3/29/2021.
The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-8, 10-15, and 17-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-8, 10-15, and 17-20 are allowed (as previously addressed). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        4/10/2021